DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
 
Claims 1-3, 6-12, and 15-20 are pending in this office action and presented for examination. Claims 1, 6, 10, 12, 15-16, and 19-20 are newly amended by the RCE received May 19, 2022.

Claim Objections
Claims 1-3, 6-12, and 15-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 2, “the apparatus” should be “the instruction processing apparatus” for antecedent basis clarity.
Claims 2-3 and 6-9 are objected to for failing to alleviate the objection of claim 1 above.

In claim 10, line 2, “the method” should be “the instruction processing method” for antecedent basis clarity.
Claims 11-12 and 15-18 are objected to for failing to alleviate the objection of claim 10 above.

In claim 19, line 2, “the apparatus” should be “the instruction processing apparatus” for antecedent basis clarity.

In claim 20, lines 3-4, “the apparatus” should be “the instruction processing apparatus” for antecedent basis clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-12, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “An instruction processing apparatus including two or more pipeline stages, the apparatus comprising …” in lines 1-2. However, the original disclosure (e.g., Figures 2 or 3) does not appear to provide support for the overall claimed apparatus including just two (for example) pipeline stages, which is a scenario encompassed by the claim in view of the “two or more” limitation.
Claims 2-3 and 6-9 are rejected for failing to alleviate the rejection of claim 1 above.

Claim 10 recites the limitation “An instruction processing method in a device including two or more pipeline stages, the method comprising” in lines 1-2. However, the original disclosure (e.g., Figures 2 or 3) does not appear to provide support for the overall claimed method in a device including just two (for example) pipeline stages, which is a scenario encompassed by the claim in view of the “two or more” limitation.
Claims 11-12 and 15-18 are rejected for failing to alleviate the rejection of claim 10 above.

Claim 19 recites the limitation “an instruction processing apparatus including two or more pipeline stages, the apparatus comprising …” in lines 2-3. However, the original disclosure (e.g., Figures 2 or 3) does not appear to provide support for the overall claimed apparatus including just two (for example) pipeline stages, which is a scenario encompassed by the claim in view of the “two or more” limitation.

Claim 20 recites the limitation “an instruction processing apparatus including two or more pipeline stages, the apparatus comprising …” in lines 3-4. However, the original disclosure (e.g., Figures 2 or 3) does not appear to provide support for the overall claimed apparatus including just two (for example) pipeline stages, which is a scenario encompassed by the claim in view of the “two or more” limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “read a set of instructions, wherein the set of instructions comprises a speculative execution instruction and a speculative condition determination instruction” in lines 4-5. Claim 1 further recites the limitation “read the speculative execution instruction corresponding to the speculative condition of the speculative condition determination instruction” in lines 11-12. Therefore, it is indefinite as to whether the speculative execution instruction is read once or twice in view of the aforementioned limitations.
Claim 1 recites the limitation “in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: clear the one or more instructions cached in the instruction fetching circuitry” in lines 13-16. Claim 1 also recites the limitation “execute the one or more instructions of the set of instructions, wherein the operation of executing the one or more instructions of the set of instructions comprises executing the speculative condition determination instruction to obtain the execution result” in lines 31-34.
The latter limitation appears to convey that the one or more instructions of the set of instructions includes the speculative condition determination instruction. However, it is unclear, in view of the former limitation, how the speculative condition determination instruction (which is part of the one or more instructions) is both a) executed (which implies that the speculative condition determination instruction was not cleared from the instruction fetching circuitry) and b) cleared from the instruction fetching circuitry. 
In addition, it is unclear as to whether the speculative condition determination instruction is indeed cleared, as a mispredicted branch (for example) generally entails the clearing of wrongly predicted instructions that follow a mispredicted branch, but not the branch itself. 
In addition, the latter limitation appears to convey that the one or more instructions are executed (which implies that the one or more instructions of the set of instructions were not cleared from the instruction fetching circuitry), whereas the former limitation entails, in response to execution of an instruction in the one or more instructions, the one or more instructions being cleared from the instruction fetching circuitry. It is unclear as to how the one or more instructions can be cleared from the instruction fetching circuitry, when the one or more instructions of the set of instructions must pass the instruction fetching circuitry and be executed for the aforementioned clearing to occur.
Therefore, the metes and bounds of the claim are indefinite. 
Claim 1 recites the limitation “in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: … read an instruction from a correct speculative condition and cache the read instruction from the correct speculative condition, wherein the instruction from the correct speculative condition is read prior to clearing all of the one or more instructions from all pipeline stages” in lines 23-30. Claim 1 also recites the limitation “execute the one or more instructions of the set of instructions, wherein the operation of executing the one or more instructions of the set of instructions comprises executing the speculative condition determination instruction to obtain the execution result” in lines 31-34. 
The latter limitation appears to convey that the one or more instructions of the set of instructions includes the speculative condition determination instruction. However, in view of the former limitation, it is unclear as to whether the speculative condition determination instruction is indeed cleared, as a mispredicted branch (for example) generally entails the clearing of wrongly predicted instructions that follow a mispredicted branch, but not the branch itself.
Claim 1 recites the limitation “in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: clear the one or more instructions cached in the instruction fetching circuitry” in lines 13-16. Claim 1 also recites the limitations “an instruction decoding circuitry configured to decode the one or more instructions of the set of instructions; an instruction scheduling circuitry configured to: receive the one or more instructions of the set of instructions from the instruction decoding circuitry; and transmit the one or more instructions of the set of instructions to an executing circuitry for execution; the executing circuitry configured to: cache the one or more instructions of the set of instructions in the executing circuitry” in lines 21-30, and “an instruction retiring circuitry configured to: cache, in the instruction retiring circuitry, the one or more instructions of the set of instructions executed by the executing circuitry; and in response to an instruction older than the speculative condition determination instruction being retired, instruct the executing circuitry to clear the one or more instructions of the set of instructions being executed in the executing circuitry and clear the one or more instructions of the set of instructions cached in the instruction retiring circuitry, wherein the instruction decoding circuitry is further configured to delay sending to the instruction scheduling circuitry the instruction read from the correct speculative condition until after the one or more instructions of the set of instructions cached in the executing circuitry are cleared” in lines 35-46. The latter limitations, which are not recited as being in response to an opposite condition, imply that the one or more instructions of the set of instructions were not cleared from the instruction fetching circuitry (by occurring later in the pipeline), whereas the former limitation entails the one or more instructions of the set of instructions being cleared from the instruction fetching circuitry. Therefore, the metes and bounds of the claim are indefinite, with respect to whether the one or more instructions of the set of instructions are cleared from the instruction fetching circuitry. Note that claim 2 recites caching the one or more instructions of the set of instructions in the instruction scheduling circuit, which also, by occurring later in the pipeline, implies that the one or more instructions of the set of instructions were not cleared from the instruction fetching circuitry.
Claim 1 recites the limitation “cache, in the instruction retiring circuitry, the one or more instructions of the set of instructions executed by the executing circuitry” in lines 36-37. Claim 1 also recites the limitation “in response to an instruction older than the speculative condition determination instruction being retired, instruct the executing circuitry to clear the one or more instructions of the set of instructions being executed in the executing circuitry” in lines 38-40. The former limitation, which is not recited as being in response to an opposite condition, implies that the one or more instructions of the set of instructions were not cleared from the executing circuitry (by occurring later in the pipeline), whereas the latter limitation entails the one or more instructions of the set of instructions being cleared from the executing circuitry. Therefore, the metes and bounds of the claim are indefinite, with respect to whether the one or more instructions of the set of instructions are cleared from the executing circuitry.
In addition, it is unclear as to how the one or more instructions of the set of instructions can be cleared from the executing circuitry, when the speculative condition determination instruction (which is one of the one or more instructions of the set of instructions) must retire (which occurs after execution) for the aforementioned clearing to occur.
Claim 1 recites the limitation “clear the one or more instructions of the set of instructions being executed in the executing circuitry and clear the one or more instructions of the set of instructions cached in the instruction retiring circuitry” in lines 39-42. However, the metes and bounds of the claim are indefinite, as it is unclear as to whether the one or more instructions are cleared from the executing circuitry or cleared from the instruction retiring circuitry. 
Claim 1 recites the limitation “clear the one or more instructions of the set of instructions cached in the instruction retiring circuitry, wherein the instruction decoding circuitry is further configured to delay sending to the instruction scheduling circuitry the instruction read from the correct speculative condition until after the one or more instructions of the set of instructions cached in the executing circuitry are cleared” in lines 40-46. However, the metes and bounds of the claim are indefinite, as it is unclear as to whether the one or more instructions are cleared from the instruction retiring circuitry or cleared from the executing circuitry.
Claim 1 recites the limitation “the executing circuitry” in line 28. However, it is indefinite, in view of the context in which this limitation is recited, as to whether the instruction processing apparatus comprises the execution circuitry. 
Claims 2-3 and 6-9 are rejected for failing to alleviate the rejections of claim 1 above.

Claim 2 recites the limitation “clear the one or more instructions of the set of instructions cached in the instruction scheduling circuitry in response to the speculative condition determination instruction being retired” in lines 5-7. However, claim 1, upon which claim 2 is dependent, recites “execute the one or more instructions of the set of instructions, wherein the operation of executing the one or more instructions of the set of instructions comprises executing the speculative condition determination instruction to obtain the execution result” in lines 31-34, which appears to convey that the one or more instructions of the set of instructions includes the speculative condition determination instruction. Therefore, regarding claim 2, it is unclear as to how the speculative condition determination instruction (which is one of the one or more instructions) is cleared, given that clearing is in response to that same instruction being retired.
Claim 2 recites the limitation “clear the one or more instructions of the set of instructions cached in the instruction scheduling circuitry in response to the speculative condition determination instruction being retired” in lines 5-7. However, claim 1, upon which claim 2 is dependent, recites clearing of the one or more instructions in other locations (see, for example, claim 1, lines 15-16; claim 1, lines 39-40; claim 1, lines 40-42; claim 1, lines 45-46) and handling of the one or more instructions in locations that are past the instruction scheduling circuitry in the pipeline, implying that the one or more instructions were not cleared in the instruction scheduling circuitry (see, for example, claim 1, lines 26-27; claim 1, lines 29-30; claim 1, lines 31-34; claim 1, lines 36-37; claim 1, lines 39-40; claim 1, lines 40-42). Therefore, it is unclear as to where the one or more instructions are cleared. 

Claim 3 recites the limitation “the instruction retiring circuitry is further configured to sequentially retire the one or more instructions of the set of instructions that have been executed by the executing circuitry” in lines 7-8. However, claim 1, upon which claim 3 is dependent, recites clearing of the one or more instructions (see, for example, claim 1, lines 15-16; claim 1, lines 19-20; claim 1, lines 39-40; claim 1, lines 40-42; claim 1, lines 45-46). Therefore, it is indefinite as to whether the one or more instructions of the set of instructions are retired or cleared.

Claim 6 recites the limitation “a determination” in line 3. However, it is unclear as to whether this determination is the same as or different from the determination recited in claim 1, line 13. If the same, antecedent basis language should be used.
Claim 6 recites the limitation “an execution result” in line 3. However, it is unclear as to whether this determination is the same as or different from the execution result recited in claim 1, line 13. If the same, antecedent basis language should be used.
Claim 6 recites the limitation “the speculative condition determination instruction indicated as incorrect” in lines 5-6. However, there is insufficient antecedent basis for this limitation in the claims. Note that claim 1 recites the speculative condition being that which is incorrect in lines 13-14.
Claim 6 recites the limitation “an oldest speculative condition determination instruction having an incorrect execution result” in lines 6-7. However, it is indefinite as to whether it is indeed the execution result that is “incorrect”, or whether it is the speculative condition that is incorrect, for being different from the execution result. Note that claim 7 further recites an incorrect result. 
Claim 7 is rejected for failing to alleviate the rejections of claim 6 above.

Claim 7 recites the limitation “the speculative condition determination instruction having the incorrect result” in line 3. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 7 recites the limitation “the speculative condition determination instruction” in line 5. However, it is indefinite as to whether this limitation is in particular referring to the speculative condition determination instruction “having the incorrect result” as recited in claim 7, line 3. If so, “having the incorrect result” should be inserted into the limitation. Note that this limitation is also recited in claim 7, line 8. 
Claim 7 recites the limitation “wherein the executing circuitry is further configured to: compare the speculative condition determination instruction having the incorrect result with a recorded speculative condition determination instruction having an incorrect result; and in response to a determination that the speculative condition determination instruction is older than the recorded speculative condition determination instruction, the instruction fetching circuitry is further configured to replace the recorded speculative condition determination instruction with the speculative condition determination instruction and clear the one or more instructions of the set of instructions cached in the instruction fetching circuitry” in lines 2-9. However, it is unclear how the speculative condition determination instruction (which is part of the one or more instructions) determined to have the incorrect result (via execution) is both a) executed (which implies that the speculative condition determination instruction was not cleared from the instruction fetching circuitry) and b) cleared from the instruction fetching circuitry.

Claim 10 recites the limitation “reading a set of instructions, wherein the set of instructions comprises a speculative execution instruction and a speculative condition determination instruction” in lines 3-4. Claim 10 further recites the limitation “reading the speculative execution instruction corresponding to the speculative condition of the speculative condition determination instruction” in lines 10-11. Therefore, it is indefinite as to whether the speculative execution instruction is read once or twice in view of the aforementioned limitations. 
Claim 10 recites the limitation “executing the one or more instructions of the set of instructions by the executing circuitry, wherein executing the one or more instructions of the set of instructions by the executing circuitry comprises executing the speculative condition determination instruction to obtain an execution result” in lines 19-22. Claim 10 also recites the limitation “in response to a determination that the execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: clear the one or more instructions of the set of instructions cached in the instruction fetching circuitry” in lines 23-26. 
The former limitation appears to convey that the one or more instructions of the set of instructions includes the speculative condition determination instruction. However, it is unclear, in view of the latter limitation, how the speculative condition determination instruction (which is part of the one or more instructions of the set of instructions) is both a) executed (which implies that the speculative condition determination instruction was not cleared from the instruction fetching circuitry) and b) cleared from the instruction fetching circuitry. 
In addition, it is unclear as to whether the speculative condition determination instruction is indeed cleared, as a mispredicted branch (for example) generally entails the clearing of wrongly predicted instructions that follow a mispredicted branch, but not the branch itself. 
In addition, the former limitation appears to convey that the one or more instructions of the set of instructions are executed (which implies that the one or more instructions of the set of instructions were not cleared from the instruction fetching circuitry), whereas the latter limitation entails, in response to execution of an instruction in the one or more instructions of the set of instructions, the one or more instructions of the set of instructions being cleared from the instruction fetching circuitry. It is unclear as to how the one or more instructions of the set of instructions can be cleared from the instruction fetching circuitry, when the one or more instructions of the set of instructions must pass the instruction fetching circuitry and be executed for the aforementioned clearing to occur.
Therefore, the metes and bounds of the claim are indefinite. 
Claim 10 recites the limitation “executing the one or more instructions of the set of instructions by the executing circuitry, wherein executing the one or more instructions of the set of instructions by the executing circuitry comprises executing the speculative condition determination instruction to obtain an execution result” in lines 19-22. Claim 10 also recites the limitation “in response to a determination that the execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: … reading an instruction from a correct speculative condition and caching the read instruction from the correct speculative condition, wherein the instruction from the correct speculative condition is read prior to clearing all of the one or more instructions from all pipeline stages” in lines 23-30.
The former limitation appears to convey that the one or more instructions of the set of instructions includes the speculative condition determination instruction. However, in view of the latter limitation, it is unclear as to whether the speculative condition determination instruction is indeed cleared, as a mispredicted branch (for example) generally entails the clearing of wrongly predicted instructions that follow a mispredicted branch, but not the branch itself.
Claim 10 recites the limitation “in response to a determination that the execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: clear the one or more instructions of the set of instructions cached in the instruction fetching circuitry” in lines 23-26. Claim 10 also recites the limitations “decoding the one or more instructions of the set of instructions by an instruction decoding circuitry; receiving, by an instruction scheduling circuitry, the one or more instructions of the set of instructions from the instruction decoding circuitry; transmitting the one or more instructions of the set of instructions to an executing circuitry; caching the one or more instructions of the set of instructions in the executing circuitry” in lines 12-18, and “caching, in an instruction retiring circuitry, the one or more instructions of the set of instructions executed by the executing circuitry; in response to an instruction older than the speculative condition determination instruction being retired: clearing the one or more instructions of the set of instructions being executed in the executing circuitry, and clearing the one or more instructions of the set of instructions cached in the instruction retiring circuitry; and delay sending to the instruction scheduling circuitry the instruction read from the correct speculative condition until after the one or more instructions of the set of instructions cached in the executing circuitry are cleared” in lines 31-42. The latter limitations, which are not recited as being in response to an opposite condition, imply that the one or more instructions of the set of instructions were not cleared from the instruction fetching circuitry (by occurring later in the pipeline), whereas the former limitation entails the one or more instructions of the set of instructions being cleared from the instruction fetching circuitry. Therefore, the metes and bounds of the claim are indefinite, with respect to whether the one or more instructions of the set of instructions are cleared from the instruction fetching circuitry.
Claim 10 recites the limitation “caching, in an instruction retiring circuitry, the one or more instructions of the set of instructions executed by the executing circuitry” in lines 31-32. Claim 10 also recites the limitation “in response to an instruction older than the speculative condition determination instruction being retired: clearing the one or more instructions of the set of instructions being executed in the executing circuitry” in lines 33-36. The former limitation, which is not recited as being in response to an opposite condition, implies that the one or more instructions of the set of instructions were not cleared from the executing circuitry (by occurring later in the pipeline), whereas the latter limitation entails the one or more instructions of the set of instructions being cleared from the executing circuitry. Therefore, the metes and bounds of the claim are indefinite, with respect to whether the one or more instructions of the set of instructions are cleared from the executing circuitry.
In addition, it is unclear as to how the one or more instructions of the set of instructions can be cleared from the executing circuitry, when the speculative condition determination instruction (which is one of the one or more instructions of the set of instructions) must retire (which occurs after execution) for the aforementioned clearing to occur.
Claim 10 recites the limitation “clearing the one or more instructions of the set of instructions being executed in the executing circuitry, and clearing the one or more instructions of the set of instructions cached in the instruction retiring circuitry” in lines 35-38. However, the metes and bounds of the claim are indefinite, as it is unclear as to whether the one or more instructions are cleared from the executing circuitry or cleared from the instruction retiring circuitry. 
Claim 10 recites the limitation “clearing the one or more instructions of the set of instructions cached in the instruction retiring circuitry; and delay sending to the instruction scheduling circuitry the instruction read from the correct speculative condition until after the one or more instructions of the set of instructions cached in the executing circuitry are cleared” in lines 37-42. However, the metes and bounds of the claim are indefinite, as it is unclear as to whether the one or more instructions are cleared from the instruction retiring circuitry or cleared from the executing circuitry.
Claims 11-12 and 15-18 are rejected for failing to alleviate the rejections of claim 10 above.

Claim 11 recites the limitation “[t]he instruction processing method according to claim 10, further comprising: transmitting, by the instruction scheduling circuitry, one or more instructions of the set of instructions for execution” in lines 1-4. Claim 10 recites the limitation “transmitting the one or more instructions of the set of instructions to an executing circuitry” in line 16. It is indefinite as to whether claim 11, inheriting the limitations of parent claim 10, entails two separating steps of transmitting (the transmitting of claim 10, and the transmitting of claim 11), or whether the two recited steps of transmitting are intended to reflect a single transmitting step.
Claim 11 recites the limitation “the one or more instructions cached in the instruction scheduling circuitry” in line 5. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 11 recites the limitation “clearing the one or more instructions cached in the instruction scheduling circuitry in response to the speculative condition determination instruction being retired” in lines 5-6. However, claim 10, upon which claim 11 is dependent, recites “executing the one or more instructions of the set of instructions by the executing circuitry, wherein executing the one or more instructions of the set of instructions by the executing circuitry comprises executing the speculative condition determination instruction to obtain an execution result” in lines 19-22, which appears to convey that the one or more instructions of the set of instructions includes the speculative condition determination instruction. Therefore, regarding claim 11, it is unclear as to how the speculative condition determination instruction (which is one of the one or more instructions) is cleared, given that clearing is in response to that same instruction being retired.
Claim 11 recites the limitation “clearing the one or more instructions cached in the instruction scheduling circuitry in response to the speculative condition determination instruction being retired” in lines 5-6. However, claim 10, upon which claim 11 is dependent, recites clearing of the one or more instructions in other locations (see, for example, claim 10, lines 25-26; claim 10, lines 35-36; claim 10, lines 37-38; claim 10, lines 41-42) and handling of the one or more instructions in locations that are past the instruction scheduling circuitry in the pipeline, implying that the one or more instructions were not cleared in the instruction scheduling circuitry (see, for example, claim 10, line 16; claim 10, lines 17-18; claim 10, lines 19-22; claim 10, lines 31-32; claim 10, lines 35-36; claim 10, lines 37-38). Therefore, it is unclear as to where the one or more instructions are cleared. 

Claim 12 recites the limitation “wherein: … transmitting, by the instruction scheduling circuitry, the one or more instructions of the set of instructions for execution comprises …” in lines 2-5. However, it is unclear as to whether the transmitting of this limitation is intended to be the same as or different from the transmitting recited in claim 10, line 16. In addition, if different, it is indefinite as to whether the transmitting is a step of the instruction processing method.
Claim 12 recites the limitation “the instruction processing method further comprises sequentially retiring the one or more instructions of the set of instructions that have been executed” in lines 7-8. However, claim 10, upon which claim 12 is dependent, recites clearing of the one or more instructions (see, for example, claim 10, lines 25-26; claim 10, lines 29-30; claim 10, lines 35-36; claim 10, lines 37-38; claim 10, lines 41-42). Therefore, it is indefinite as to whether the one or more instructions of the set of instructions are retired or cleared.

Claim 15 recites the limitation “a determination” in line 3. However, it is unclear as to whether this determination is the same as or different from the determination recited in claim 10, line 23. If the same, antecedent basis language should be used.
Claim 15 recites the limitation “an execution result” in line 3. However, it is unclear as to whether this determination is the same as or different from the execution result recited in claim 10, line 23. If the same, antecedent basis language should be used.
Claim 15 recites the limitation “the speculative condition determination instruction indicated as incorrect” in lines 5-6. However, there is insufficient antecedent basis for this limitation in the claims. Note that claim 10 recites the speculative condition being that which is incorrect in lines 23-24.
Claim 15 recites the limitation “an oldest speculative condition determination instruction having an incorrect execution result” in lines 6-7. However, it is indefinite as to whether it is indeed the execution result that is “incorrect”, or whether it is the speculative condition that is incorrect, for being different from the execution result. Note that claim 16 further recites an incorrect result. 
Claim 16 is rejected for failing to alleviate the rejections of claim 15 above.

Claim 16 recites the limitation “wherein determining whether the speculative condition determination instruction is the oldest speculative condition determination instruction having an incorrect execution result comprises” in lines 1-3. However, this limitation has insufficient antecedent basis in the claims. Note that claim 15 recites determining whether the speculative condition determination instruction “indicated as incorrect” is an oldest speculative condition determination instruction having an incorrect execution result.
Claim 16 recites the limitation “the speculative condition determination instruction having the incorrect result” in line 4. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 16 recites the limitation “the speculative condition determination instruction” in line 6. However, it is indefinite as to whether this limitation is in particular referring to the speculative condition determination instruction “having the incorrect result” as recited in claim 16, line 4. If so, “having the incorrect result” should be inserted into the limitation. Note that this limitation is also recited in claim 16, lines 8-9, and claim 16, line 10. 

Claim 19 recites the limitation “read a set of instructions, wherein the set of instructions comprises a speculative execution instruction and a speculative condition determination instruction” in lines 5-7. Claim 19 further recites the limitation “read the speculative execution instruction corresponding to the speculative condition of the speculative condition determination instruction” in lines 13-15. Therefore, it is indefinite as to whether the speculative execution instruction is read once or twice in view of the aforementioned limitations.
Claim 19 recites the limitation “in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: clear the one or more instructions of the set of instructions cached in the instruction fetching circuitry” in lines 16-20. Claim 19 also recites the limitation “execute the one or more instructions of the set of instructions, wherein the operation of executing the one or more instructions of the set of instructions comprises executing the speculative condition determination instruction to obtain the execution result” in lines 35-38.
The latter limitation appears to convey that the one or more instructions of the set of instructions includes the speculative condition determination instruction. However, it is unclear, in view of the former limitation, how the speculative condition determination instruction (which is part of the one or more instructions) is both a) executed (which implies that the speculative condition determination instruction was not cleared from the instruction fetching circuitry) and b) cleared from the instruction fetching circuitry. 
In addition, it is unclear as to whether the speculative condition determination instruction is indeed cleared, as a mispredicted branch (for example) generally entails the clearing of wrongly predicted instructions that follow a mispredicted branch, but not the branch itself. 
In addition, the latter limitation appears to convey that the one or more instructions are executed (which implies that the one or more instructions of the set of instructions were not cleared from the instruction fetching circuitry), whereas the former limitation entails, in response to execution of an instruction in the one or more instructions, the one or more instructions being cleared from the instruction fetching circuitry. It is unclear as to how the one or more instructions can be cleared from the instruction fetching circuitry, when the one or more instructions of the set of instructions must pass the instruction fetching circuitry and be executed for the aforementioned clearing to occur.
Therefore, the metes and bounds of the claim are indefinite. 
Claim 19 recites the limitation “in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: … read an instruction from a correct speculative condition and cache the read instruction from the correct speculative condition, wherein the instruction from the correct speculative condition is read prior to clearing all of the one or more instructions from all pipeline stages” in lines 16-24. Claim 19 also recites the limitation “execute the one or more instructions of the set of instructions, wherein the operation of executing the one or more instructions of the set of instructions comprises executing the speculative condition determination instruction to obtain the execution result” in lines 35-38. 
The latter limitation appears to convey that the one or more instructions of the set of instructions includes the speculative condition determination instruction. However, in view of the former limitation, it is unclear as to whether the speculative condition determination instruction is indeed cleared, as a mispredicted branch (for example) generally entails the clearing of wrongly predicted instructions that follow a mispredicted branch, but not the branch itself.
Claim 19 recites the limitation “in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: clear the one or more instructions cached in the instruction fetching circuitry” in lines 16-20. Claim 19 also recites the limitations “an instruction decoding circuitry configured to decode the one or more instructions of the set of instructions; an instruction scheduling circuitry configured to: receive the one or more instructions of the set of instructions from the instruction decoding circuitry; and transmit the one or more instructions of the set of instructions to an executing circuitry for execution; the executing circuitry configured to: cache the one or more instructions of the set of instructions in the executing circuitry” in lines 25-34, and “an instruction retiring circuitry configured to: cache, in the instruction retiring circuitry, the one or more instructions of the set of instructions executed by the executing circuitry; and in response to an instruction older than the speculative condition determination instruction being retired, instruct the executing circuitry to clear the one or more instructions of the set of instructions being executed in the executing circuitry and clear the one or more instructions of the set of instructions cached in the instruction retiring circuitry, wherein the instruction decoding circuitry is further configured to delay sending to the instruction scheduling circuitry the instruction read from the correct speculative condition until after the one or more instructions of the set of instructions cached in the executing circuitry are cleared” in lines 39-51. The latter limitations, which are not recited as being in response to an opposite condition, imply that the one or more instructions of the set of instructions were not cleared from the instruction fetching circuitry (by occurring later in the pipeline), whereas the former limitation entails the one or more instructions of the set of instructions being cleared from the instruction fetching circuitry. Therefore, the metes and bounds of the claim are indefinite, with respect to whether the one or more instructions of the set of instructions are cleared from the instruction fetching circuitry. Note that claim 2 recites caching the one or more instructions of the set of instructions in the instruction scheduling circuit, which also, by occurring later in the pipeline, implies that the one or more instructions of the set of instructions were not cleared from the instruction fetching circuitry.
Claim 19 recites the limitation “cache, in the instruction retiring circuitry, the one or more instructions of the set of instructions executed by the executing circuitry” in lines 40-41. Claim 19 also recites the limitation “in response to an instruction older than the speculative condition determination instruction being retired, instruct the executing circuitry to clear the one or more instructions of the set of instructions being executed in the executing circuitry” in lines 42-45. The former limitation, which is not recited as being in response to an opposite condition, implies that the one or more instructions of the set of instructions were not cleared from the executing circuitry (by occurring later in the pipeline), whereas the latter limitation entails the one or more instructions of the set of instructions being cleared from the executing circuitry. Therefore, the metes and bounds of the claim are indefinite, with respect to whether the one or more instructions of the set of instructions are cleared from the executing circuitry.
In addition, it is unclear as to how the one or more instructions of the set of instructions can be cleared from the executing circuitry, when the speculative condition determination instruction (which is one of the one or more instructions of the set of instructions) must retire (which occurs after execution) for the aforementioned clearing to occur.
Claim 19 recites the limitation “clear the one or more instructions of the set of instructions being executed in the executing circuitry and clear the one or more instructions of the set of instructions cached in the instruction retiring circuitry” in lines 43-46. However, the metes and bounds of the claim are indefinite, as it is unclear as to whether the one or more instructions are cleared from the executing circuitry or cleared from the instruction retiring circuitry. 
Claim 19 recites the limitation “clear the one or more instructions of the set of instructions cached in the instruction retiring circuitry, wherein the instruction decoding circuitry is further configured to delay sending to the instruction scheduling circuitry the instruction read from the correct speculative condition until after the one or more instructions of the set of instructions cached in the executing circuitry are cleared” in lines 45-51. However, the metes and bounds of the claim are indefinite, as it is unclear as to whether the one or more instructions are cleared from the instruction retiring circuitry or cleared from the executing circuitry.
Claim 19 recites the limitation “the executing circuitry” in line 32. However, it is indefinite, in view of the context in which this limitation is recited, as to whether the instruction processing apparatus comprises the execution circuitry. 

Claim 20 recites the limitation “read a set of instructions, wherein the set of instructions comprises a speculative execution instruction and a speculative condition determination instruction” in lines 6-8. Claim 20 further recites the limitation “read the speculative execution instruction corresponding to the speculative condition of the speculative condition determination instruction” in lines 14-16. Therefore, it is indefinite as to whether the speculative execution instruction is read once or twice in view of the aforementioned limitations.
Claim 20 recites the limitation “in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: clear the one or more instructions of the set of instructions cached in the instruction fetching circuitry” in lines 17-21. Claim 20 also recites the limitation “execute the one or more instructions of the set of instructions, wherein the operation of executing the one or more instructions comprises executing the speculative condition determination instruction to obtain the execution result” in lines 36-39.
The latter limitation appears to convey that the one or more instructions of the set of instructions includes the speculative condition determination instruction. However, it is unclear, in view of the former limitation, how the speculative condition determination instruction (which is part of the one or more instructions) is both a) executed (which implies that the speculative condition determination instruction was not cleared from the instruction fetching circuitry) and b) cleared from the instruction fetching circuitry. 
In addition, it is unclear as to whether the speculative condition determination instruction is indeed cleared, as a mispredicted branch (for example) generally entails the clearing of wrongly predicted instructions that follow a mispredicted branch, but not the branch itself. 
In addition, the latter limitation appears to convey that the one or more instructions are executed (which implies that the one or more instructions of the set of instructions were not cleared from the instruction fetching circuitry), whereas the former limitation entails, in response to execution of an instruction in the one or more instructions, the one or more instructions being cleared from the instruction fetching circuitry. It is unclear as to how the one or more instructions can be cleared from the instruction fetching circuitry, when the one or more instructions of the set of instructions must pass the instruction fetching circuitry and be executed for the aforementioned clearing to occur.
Therefore, the metes and bounds of the claim are indefinite. 
Claim 20 recites the limitation “in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: … read an instruction from a correct speculative condition and cache the read instruction from the correct speculative condition, wherein the instruction from the correct speculative condition is read prior to clearing all of the one or more instructions from all pipeline stages” in lines 17-25. Claim 20 also recites the limitation “execute the one or more instructions of the set of instructions, wherein the operation of executing the one or more instructions of the set of instructions comprises executing the speculative condition determination instruction to obtain the execution result” in lines 36-39. 
The latter limitation appears to convey that the one or more instructions of the set of instructions includes the speculative condition determination instruction. However, in view of the former limitation, it is unclear as to whether the speculative condition determination instruction is indeed cleared, as a mispredicted branch (for example) generally entails the clearing of wrongly predicted instructions that follow a mispredicted branch, but not the branch itself.
Claim 20 recites the limitation “in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: clear the one or more instructions cached in the instruction fetching circuitry” in lines 17-21. Claim 20 also recites the limitations “an instruction decoding circuitry configured to decode the one or more instructions of the set of instructions; an instruction scheduling circuitry configured to: receive the one or more instructions of the set of instructions from the instruction decoding circuitry; and transmit the one or more instructions of the set of instructions to an executing circuitry for execution; the executing circuitry configured to: cache the one or more instructions of the set of instructions in the executing circuitry” in lines 26-35, and “an instruction retiring circuitry configured to: cache, in the instruction retiring circuitry, the one or more instructions of the set of instructions executed by the executing circuitry; and in response to an instruction older than the speculative condition determination instruction being retired, instruct the executing circuitry to clear the one or more instructions of the set of instructions being executed in the executing circuitry and clear the one or more instructions of the set of instructions cached in the instruction retiring circuitry, wherein the instruction decoding circuitry is further configured to delay sending to the instruction scheduling circuitry the instruction read from the correct speculative condition until after the one or more instructions of the set of instructions cached in the executing circuitry are cleared” in lines 40-53. The latter limitations, which are not recited as being in response to an opposite condition, imply that the one or more instructions of the set of instructions were not cleared from the instruction fetching circuitry (by occurring later in the pipeline), whereas the former limitation entails the one or more instructions of the set of instructions being cleared from the instruction fetching circuitry. Therefore, the metes and bounds of the claim are indefinite, with respect to whether the one or more instructions of the set of instructions are cleared from the instruction fetching circuitry. Note that claim 2 recites caching the one or more instructions of the set of instructions in the instruction scheduling circuit, which also, by occurring later in the pipeline, implies that the one or more instructions of the set of instructions were not cleared from the instruction fetching circuitry.
Claim 20 recites the limitation “cache, in the instruction retiring circuitry, the one or more instructions of the set of instructions executed by the executing circuitry” in lines 41-42. Claim 20 also recites the limitation “in response to an instruction older than the speculative condition determination instruction being retired, instruct the executing circuitry to clear the one or more instructions of the set of instructions being executed in the executing circuitry” in lines 44-47. The former limitation, which is not recited as being in response to an opposite condition, implies that the one or more instructions of the set of instructions were not cleared from the executing circuitry (by occurring later in the pipeline), whereas the latter limitation entails the one or more instructions of the set of instructions being cleared from the executing circuitry. Therefore, the metes and bounds of the claim are indefinite, with respect to whether the one or more instructions of the set of instructions are cleared from the executing circuitry.
In addition, it is unclear as to how the one or more instructions of the set of instructions can be cleared from the executing circuitry, when the speculative condition determination instruction (which is one of the one or more instructions of the set of instructions) must retire (which occurs after execution) for the aforementioned clearing to occur.
Claim 20 recites the limitation “clear the one or more instructions of the set of instructions being executed in the executing circuitry and clear the one or more instructions of the set of instructions cached in the instruction retiring circuitry” in lines 46-48. However, the metes and bounds of the claim are indefinite, as it is unclear as to whether the one or more instructions are cleared from the executing circuitry or cleared from the instruction retiring circuitry. 
Claim 20 recites the limitation “clear the one or more instructions of the set of instructions cached in the instruction retiring circuitry, wherein the instruction decoding circuitry is further configured to delay sending to the instruction scheduling circuitry the instruction read from the correct speculative condition until after the one or more instructions of the set of instructions cached in the executing circuitry are cleared” in lines 47-53. However, the metes and bounds of the claim are indefinite, as it is unclear as to whether the one or more instructions are cleared from the instruction retiring circuitry or cleared from the executing circuitry.
Claim 20 recites the limitation “the executing circuitry” in line 33. However, it is indefinite, in view of the context in which this limitation is recited, as to whether the instruction processing apparatus comprises the execution circuitry. 

Response to Arguments
Applicant on page 19 argues: “Applicant has amended the Abstract as noted above to include multiple sentences. Applicant respectfully requests that the objection to the Abstract be withdrawn.”
In view of the aforementioned amendment to the abstract, the previously presented objection to the abstract is withdrawn. 

Applicant on page 19 argues: “Applicant has changed the title as noted above to be more clearly indicative of the subject matter of the claims. Applicant respectfully requests that the objection to the title be withdrawn.”
In view of the aforementioned amendment to the title, the previously presented objection to the title is withdrawn. 

Applicant on page 19 argues: ‘Applicant has amended claims 1, 6, 10, 12, 15, 16, 19, and 20 to address the rejections under 35 U.S.C. § 112 as noted in the Office Action, pages 3-7. Applicant submits that the amendments to claim 6 address the rejection of claim 7 and that no additional amendments to claim 7 are needed. Applicant respectfully traverses the rejection of claim 18 under 35 U.S.C. §112, as indicated on page 6 of the Office Action. Claim 18 was previously amended (in the Response filed on February 11, 2022) to remove the term "further."
Applicant respectfully requests that the 35 U.S.C. §112 rejection of the claims be withdrawn.’
Various previously pending rejections of the claims under 35 U.S.C. §112(b) are withdrawn in view of the amendments to the claims. However, other previously presented rejections under 35 U.S.C. §112(b) remain applicable, and in various cases the amendments to the claims introduce additional issues; see the Claim Rejections - 35 USC § 112 section above.

Applicant on page 22 argues: “Because the combination of Mcllvaine and Filippo fails to teach or suggest all the elements of claim 1, claim 1 is distinguishable over the combination of Mcllvaine and Filippo. While of different scope, amended independent claims 10, 19, and 20 recite similar subject matter as amended independent claim 1 and are therefore also distinguishable over the cited references. Dependent claims 2, 3, 6-9, 11, 12, and 15-18 depend either directly or indirectly from claims 1 and 10, respectively, and by virtue of their dependency are also distinguishable over the cited references. Boggs fails to cure the deficiencies of Mclvaine and Filippo; nor does the Office allege such. Applicant respectfully requests that the 35 U.S.C. §103 rejection of the claims be withdrawn.”
In view of the aforementioned amended independent claims, the previously presented prior art rejections are withdrawn. However, the amended independent claims are subject to various indefinite and written description issues — see the Claim Rejections - 35 USC § 112 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182